Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 1 of 14 Page ID #:749




  1

  2
                             UNITED STATES DISTRICT COURT
  3
                            CENTRAL DISTRICT OF CALIFORNIA
  4
                                   WESTERN DIVISION
  5

  6
       UNITED STATES OF AMERICA,            )
  7                                         )
                                            )
  8               PLAINTIFF,                )
                                            )
  9                 V.                      )
                                            )   CR 19-642-VAP
 10                                         )   LOS ANGELES, CALIFORNIA
       IMAAD SHAH ZUBERI,                   )
 11                                         )   OCTOBER 30, 2019
                                            )   (2:30 P.M. TO 2:43 P.M.)
 12                                         )
                  DEFENDANT.                )
 13                                         )

 14
                               INFORMATION HEARING, PIA
 15
                         BEFORE THE HONORABLE CHARLES F. EICK
 16                         UNITED STATES MAGISTRATE JUDGE

 17
       APPEARANCES:                SEE NEXT PAGE
 18
       COURT REPORTER:             RECORDED; COURT SMART
 19
       COURTROOM DEPUTY:           STACEY PIERSON
 20
       TRANSCRIBER:                DOROTHY BABYKIN
 21                                COURTHOUSE SERVICES
                                   1218 VALEBROOK PLACE
 22                                GLENDORA, CALIFORNIA      91740
                                   (626) 963-0566
 23

 24
       PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING;
 25    TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 2 of 14 Page ID #:750




                                                                           2

  1    APPEARANCES:

  2    FOR THE PLAINTIFF UNITED STATES OF AMERICA:

  3                 NICOLA T. HANNA
                    UNITED STATES ATTORNEY
  4                 BRANDON FOX
                    CHIEF, CRIMINAL DIVISION
  5                 ASSISTANT UNITED STATES ATTORNEY
                    BY: ELISA FERNANDEZ
  6                 ASSISTANT UNITED STATES ATTORNEY
                    PUBLIC CORRUPTION AND CIVIL RIGHTS SECTION
  7                 312 NORTH SPRING STREET
                    LOS ANGELES, CALIFORNIA 90012
  8

  9    FOR THE DEFENDANT IMAAD SHAH ZUBERI:

 10                 BROWNE GEORGE ROSS LLP
                    BY: THOMAS PETER O'BRIEN
 11                      ATTORNEY AT LAW
                    801 SOUTH FIGUEROA STREET
 12                 SUITE 2000
                    LOS ANGELES, CALIFORNIA 90017
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 3 of 14 Page ID #:751




                                                                           3

  1
                                     I N D E X
  2
       CR 19-642-VAP                                          OCTOBER 30, 2019
  3
       PROCEEDINGS:    INFORMATION HEARING, POST-INDICTMENT ARRAIGNMENT
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 4 of 14 Page ID #:752




                                                                           4

  1            LOS ANGELES, CALIFORNIA; OCTOBER 30, 2019; 2:30 P.M.

  2                 THE CLERK:     CALLING CRIMINAL 19-642, UNITED STATES OF

  3    AMERICA VERSUS IMAAD SHAH ZUBERI.

  4                 MS. FERNANDEZ:     GOOD AFTERNOON, YOUR HONOR.

  5                 ELISA FERNANDEZ ON BEHALF OF THE UNITED STATES.

  6                 THE COURT:     THANK YOU.

  7                 MR. O'BRIEN:     GOOD AFTERNOON, YOUR HONOR.

  8                 TOM O'BRIEN ON BEHALF OF IMAAD ZUBERI, WHO'S PRESENT

  9    BEFORE THE COURT.

 10                 THE COURT:     THANK YOU.

 11                 SIR, IS YOUR TRUE NAME IMAAD SHAH ZUBERI?

 12                 THE DEFENDANT:     YES, YOUR HONOR.

 13                 THE COURT:     AND DID YOU SIGN THIS ADVISEMENT OF

 14    DEFENDANT'S STATUTORY AND CONSTITUTIONAL RIGHTS?

 15                 THE DEFENDANT:     YES, I DID.

 16                 THE COURT:     DID YOU READ THE ADVISEMENT BEFORE YOU

 17    SIGNED IT?

 18                 THE DEFENDANT:     YES, I DID.

 19                 THE COURT:     DO YOU UNDERSTAND THE NATURE OF YOUR

 20    RIGHTS IN CONNECTION WITH THIS PROCEEDING?

 21                 THE DEFENDANT:     YES, I DO.

 22                 THE COURT:     WOULD YOU LIKE TO ASK ANY QUESTION AT

 23    THIS TIME CONCERNING THE NATURE OF YOUR RIGHTS?

 24                 THE DEFENDANT:     NO.   MY LAWYER HAS ANSWERED ALL THE

 25    QUESTIONS.
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 5 of 14 Page ID #:753




                                                                           5

  1               THE COURT:     THANK YOU, SIR.

  2               DID YOU ALSO SIGN THIS WAIVER OF INDICTMENT FORM?

  3               THE DEFENDANT:     YES, I DID.

  4               THE COURT:     BY SIGNING THIS FORM YOU'RE GIVING UP

  5    YOUR RIGHT TO REQUIRE THE GOVERNMENT TO PROCEED AGAINST YOU BY

  6    INDICTMENT.    AND YOU'RE AGREEING TO ALLOW THE GOVERNMENT TO

  7    PROCEED AGAINST YOU BY INFORMATION INSTEAD.

  8               DO YOU UNDERSTAND THAT, SIR?

  9               THE DEFENDANT:     CORRECT.     I DO.

 10               THE COURT:     AN INFORMATION IS A CHARGING DOCUMENT

 11    FILED BY THE U.S. ATTORNEY OR ANOTHER GOVERNMENT ATTORNEY.

 12               AN INDICTMENT IS A CHARGING DOCUMENT RETURNED WHEN A

 13    FEDERAL GRAND JURY FINDS PROBABLE CAUSE TO BELIEVE THAT AN

 14    OFFENSE HAS BEEN COMMITTED.

 15               DO YOU UNDERSTAND THE DIFFERENCE BETWEEN THESE TWO

 16    TYPES OF CHARGING DOCUMENTS?

 17               THE DEFENDANT:     YES, I DO.

 18               THE COURT:     HAVE YOU DISCUSSED WITH YOUR OWN ATTORNEY

 19    YOUR RIGHT TO REQUIRE THE GOVERNMENT TO PROCEED AGAINST YOU BY

 20    INFORMATION AND THE CONSEQUENCES OF GIVING UP THAT RIGHT?

 21               THE DEFENDANT:     I HAVE.

 22               THE COURT:     IS IT YOUR DESIRE AT THIS TIME TO GIVE UP

 23    THAT RIGHT?

 24               THE DEFENDANT:     CORRECT.

 25               THE COURT:     THE COURT FINDS THAT THE WAIVER IS
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 6 of 14 Page ID #:754




                                                                           6

  1    KNOWING AND VOLUNTARY BUT SUGGESTS THAT THE WAIVER BE REPEATED

  2    ON THE RECORD BEFORE THE DISTRICT JUDGE TO WHOM THE CASE WILL

  3    BE ASSIGNED.

  4               MR. ZUBERI, DID YOU RECEIVE AND READ A COPY OF THE

  5    INFORMATION?

  6               THE DEFENDANT:     YES, I DID.

  7               THE COURT:     DO YOU UNDERSTAND THE NATURE OF THE

  8    CHARGES CONTAINED IN THE INFORMATION?

  9               THE DEFENDANT:     YES, I DO.

 10               THE COURT:     THANK YOU, SIR.

 11               WITH REGARD TO BOND, I'VE RECEIVED AND REVIEWED THE

 12    PRETRIAL SERVICES REPORT.

 13               DOES THE GOVERNMENT CONCUR IN THE RECOMMENDATION?

 14               MS. FERNANDEZ:     IN PART, YOUR HONOR.

 15               THE GOVERNMENT DOES CONCUR WITH THE AMOUNT OF THE

 16    BOND.   WE HOWEVER WOULD ASK FOR CERTAIN CONDITIONS THAT THE

 17    PARTIES HAVE AGREED TO.

 18               AND IF I MAY, I WILL DESCRIBE THEM TO THE COURT.

 19               THE COURT:     JUST A MOMENT.

 20               (PAUSE IN PROCEEDINGS.)

 21               THE COURT:     ALL RIGHT.

 22               MS. FERNANDEZ:     SO, THE PARTIES HAVE AGREED TO A

 23    3-MILLION-DOLLAR BOND, YOUR HONOR.         THAT BOND IS CURRENTLY HELD

 24    IN TRUST IN A BANK ACCOUNT IN THE NAME OF THE LAW FIRM OF

 25    HOCHMAN, H-O-C-H-M-A-N, SALKIN, S-A-L-K-I-N, TOSCHER,
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 7 of 14 Page ID #:755




                                                                            7

  1    T-O-S-C-H-E-R, PEREZ.      IT'S UNION BANK ACCOUNT NUMBER XXXXX'S

  2    -- BECAUSE IT'S A PUBLIC HEARING -- SO, X-X-X-X-X-1-3-0-1-6.

  3               AND, SO, THE GOVERNMENT WOULD ASK --

  4               THE COURT:     WHAT WAS THE NUMBER AT THE END?

  5               MS. FERNANDEZ:     1-6, YOUR HONOR.      SO, 1-3-0-1-6.

  6               SO, THE GOVERNMENT WOULD ASK THAT AT TODAY'S HEARING

  7    THE DEFENDANT SIGN A SURETY OF AFFIDAVIT FOR A CASH BOND OF $3

  8    MILLION.   BUT THAT ESSENTIALLY BE SECURED BY AN AFFIDAVIT

  9    POSTED BY THE LAW FIRM AND ONE OF THE SIGNATORIES ON THE

 10    ACCOUNT.   AND THAT WOULD BE EITHER STEPHEN TOSCHER OR DENNIS

 11    PEREZ WITHIN 10 DAYS, SECURING THE $3 MILLION.

 12               AND THAT BETWEEN -- THAT THE COURT TODAY ISSUE AN

 13    ORDER ESSENTIALLY PRECLUDING THE LAW FIRM OF HOCHMAN, SALKIN,

 14    TOSCHER, PEREZ AND SPECIFICALLY STEVE TOSCHER -- TOSCHER OR

 15    DENNIS PEREZ FROM TRANSFERRING, WIRING OR OTHERWISE WITHDRAWING

 16    ANY MONIES FROM THAT ACCOUNT UNTIL FURTHER ORDER OF THE COURT.

 17               AS TO TRAVEL, YOUR HONOR, THE COURT -- THE GOVERNMENT

 18    WOULD ASK FOR AN ORDER ESSENTIALLY REQUIRING THE DEFENDANT TO

 19    SURRENDER HIS PASSPORT TO DEFENSE COUNSEL THOMAS P. O'BRIEN.

 20               AND THAT HE BE PROHIBITED FROM TRAVEL BETWEEN NOW AND

 21    THE CHANGE OF PLEA.

 22               AT THE POINT IN WHICH A PLEA IS ENTERED --

 23               THE COURT:     LET ME INTERRUPT YOU.

 24               TRAVEL WHERE?

 25               MS. FERNANDEZ:     INTERNATIONALLY, YOUR HONOR.
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 8 of 14 Page ID #:756




                                                                           8

  1               THE COURT:     ALL RIGHT.

  2               MS. FERNANDEZ:     BUT WITH A CONDITION THAT AFTER A

  3    PLEA IS ENTERED, THAT THREE DAYS BEFORE TRAVEL THE GOVERNMENT

  4      --

  5               THE COURT:     WAIT.   YOU'RE GOING TOO FAST IF YOU WANT

  6    ME TO --

  7               MS. FERNANDEZ:     I APOLOGIZE, YOUR HONOR.

  8               THE COURT: -- GET ALL OF THIS DOWN AND THEN RECITE IT

  9    AGAIN.

 10               SO, YOU WANT THE BOND TO PRECLUDE INTERNATIONAL

 11    TRAVEL BETWEEN NOW AND THE CHANGE OF PLEA?

 12               MS. FERNANDEZ:     CORRECT.

 13               THE COURT:     AND WHAT HAPPENS AFTER THAT?

 14               MS. FERNANDEZ:     THEN HE IS PERMITTED TO TRAVEL WITH

 15    PRIOR WRITTEN AUTHORIZATION FROM THE UNITED STATES ATTORNEY'S

 16    OFFICE.

 17               AND THREE DAYS BEFORE THE DESIGNATED DATE OF TRAVEL

 18    THAT HE SUBMIT TO THE U.S. ATTORNEY'S OFFICE AN ITINERARY OF

 19    WHERE HE IS TRAVELING, THE DATES OF TRAVEL, THE DATES OF RETURN

 20    AND THE PURPOSE OF TRAVEL.

 21               THE COURT:     WAIT.   WAIT.   WAIT.   WAIT.

 22               SO, THREE DAYS BEFORE HE IS --

 23               MS. FERNANDEZ:     SCHEDULED TO LEAVE --

 24               THE COURT:     -- GOING TO TRAVEL, HE IS TO PRESENT AN

 25    ITINERARY TO THE U.S. ATTORNEY'S OFFICE.
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 9 of 14 Page ID #:757




                                                                           9

  1               MS. FERNANDEZ:     YES, YOUR HONOR.

  2               THE COURT:     AND THE ITINERARY MUST INCLUDE WHAT?

  3               MS. FERNANDEZ:     THE DATE HE'S LEAVING THE COUNTRY,

  4    THE DATE HE'S RETURNING TO THE UNITED STATES, WHERE HE WILL BE

  5    TRAVELING, AND THE PURPOSE OF THE TRAVEL.

  6               AND IT WOULD REQUIRE THE U.S. ATTORNEY'S

  7    AUTHORIZATION FOR THAT TRAVEL.

  8               THE COURT:     SO, THE U.S. ATTORNEY'S OFFICE IS GOING

  9    TO HAVE TO ACT WITHIN THREE DAYS?

 10               MS. FERNANDEZ:     YES, YOUR HONOR.

 11               THE COURT:     ALL RIGHT.

 12               WHAT OTHER CONDITIONS?

 13               (PAUSE IN PROCEEDINGS.)

 14               MS. FERNANDEZ:     AND THAT'S IT, YOUR HONOR.

 15               ANYTHING ELSE, TOM?

 16               THE COURT:     THE DEFENSE CONCUR IN THE SUGGESTED

 17    ADDITIONAL CONDITIONS?

 18               MR. O'BRIEN:     WE DO, YOUR HONOR.      AND WE ARE IN

 19    POSSESSION OF THE CLIENT'S PASSPORT RIGHT NOW.

 20               THE COURT:     ALL RIGHT.

 21               HAVING READ THE INFORMATION AND THE PRETRIAL SERVICES

 22    REPORT, I SEE NO REASON TO DEVIATE FROM THE RECOMMENDED BOND.

 23               THE FOLLOWING BOND IS SET:       A 3-MILLION-DOLLAR CASH

 24    APPEARANCE BOND.

 25               THE DEFENDANT IS TO SIGN AN AFFIDAVIT OF SURETY.
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 10 of 14 Page ID #:758




                                                                           10

   1               THE CASH IS UNDERSTOOD TO BE PRESENTLY IN A UNION

   2   BANK ACCOUNT, THE NUMBER OF WHICH ENDS IN 1-3-0-1-6, HELD BY

   3   THE HOCHMAN, SALKIN, TOSCHER AND PEREZ FIRM.

   4               WITHIN -- WAS IT 10 DAYS -- THE LAW FIRM IS REQUIRED

   5   TO POST THE CASH.

   6               BETWEEN THEN AND NOW THE LAW FIRM IS PRECLUDED FROM

   7   WITHDRAWING, TRANSFERRING OR ALIENATING ANY FUNDS FROM THAT

   8   ACCOUNT.

   9               THE PASSPORT OF THE DEFENDANT IS TO BE SURRENDERED TO

 10    THOMAS P. O'BRIEN.

 11                INTERNATIONAL TRAVEL IS PRECLUDED BETWEEN NOW AND THE

 12    DEFENDANT'S CHANGE OF PLEA.

 13                THEREAFTER, HE IS TO BE PERMITTED TO TRAVEL

 14    INTERNATIONALLY ONLY WITH THE PRIOR WRITTEN AUTHORIZATION OF

 15    THE U.S. ATTORNEY'S OFFICE.

 16                IN ORDER TO SECURE THAT AUTHORIZATION, HE MUST SUBMIT

 17    TO THE U.S. ATTORNEY'S OFFICE AN ITINERARY WITHIN -- OR NO

 18    LATER THAN THREE DAYS BEFORE HIS DEPART- -- INTENDED DEPARTURE.

 19               AND THE ITINERARY SHALL REFLECT THE DATE OF DEPARTURE,

 20    THE PLACES -- PLACE OR PLACES TO WHICH HE WILL BE TRAVELING,

 21    THE DATES OF HIS TRAVEL, AND THE PURPOSE FOR THE TRAVEL.            AND

 22    IF I DIDN'T SAY IT BEFORE, THE DATE OF HIS RETURN.

 23                DOES THAT COVER IT, OR DID I MISS SOMETHING?

 24                MS. FERNANDEZ:       MAY I HAVE A MOMENT, YOUR HONOR?

 25                THE COURT:    YES.
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 11 of 14 Page ID #:759




                                                                           11

   1                (PAUSE IN PROCEEDINGS.)

   2                MS. FERNANDEZ:    THANK YOU, YOUR HONOR.

   3                I JUST WANT TO CLARIFY FOR THE COURT THAT THE MONEY

   4   IS INTENDED TO STAY IN THAT ACCOUNT.         SO, WHAT WE ARE

   5   REQUESTING IS THE LAW FIRM TO POST AN AFFIDAVIT OF SURETY

   6   ESSENTIALLY RELINQUISHING IT TO THEM.

   7                THE COURT:   I SEE.    I MISUNDERSTOOD.

   8                MS. FERNANDEZ:    WE JUST WANT TO PRECLUDE --

   9                THE COURT:   THE CASH ITSELF IS NOT -- IS NOT REQUIRED

 10    TO BE DEPOSITED WITH THE COURT.

 11                 MS. FERNANDEZ:    YES, YOUR HONOR.

 12                 THE COURT:   THE CASH IS TO REMAIN IN THE ACCOUNT.

 13    AND THE --

 14                 MS. FERNANDEZ:    UNTIL FURTHER ORDER OF THE COURT.

 15                 THE COURT:   UNTIL FURTHER ORDER OF THE COURT.

 16                 AND THE LAW FIRM IS TO SIGN AND SUBMIT WITHIN 10 DAYS

 17    AN AFFIDAVIT OF SURETY IN THE AMOUNT OF $3 MILLION?

 18                 MS. FERNANDEZ:    THAT IS CORRECT, YOUR HONOR.

 19                 THE COURT:   ALL RIGHT.

 20                 MS. FERNANDEZ:    AND THAT WILL PRECLUDE MR. ZUBERI

 21    FROM MAKING A DEMAND ON THE ACCOUNT THAT'S HELD IN TRUST FOR

 22    HIM BY THE ATTORNEYS.

 23                 (PAUSE IN PROCEEDINGS.)

 24                 THE COURT:   SO, THE DEFENDANT IS PRECLUDED FROM

 25    MAKING A DEMAND FOR THE FUNDS IN THE ACCOUNT.
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 12 of 14 Page ID #:760




                                                                           12

   1               THIS IS A TRUST FUND ACCOUNT?

   2               MR. O'BRIEN:     CORRECT, YOUR HONOR.

   3               MS. FERNANDEZ:     YES.     YES, YOUR HONOR.

   4               THE COURT:     ALL RIGHT.

   5               MS. FERNANDEZ:     THANK YOU.

   6               THE COURT:     THAT WILL BE PART OF THE BOND AS WELL.

   7               LET'S PROCEED TO ARRAIGNMENT.

   8               (THE COURT AND CLERK CONFERRING.)

   9               (PAUSE IN PROCEEDINGS.)

 10                THE CLERK:     IS IMAAD SHAH ZUBERI YOUR TRUE NAME?

 11                THE DEFENDANT:     YES, IT IS.

 12                THE CLERK:     DID YOU SEE AND SIGN A STATEMENT OF YOUR

 13    RIGHTS?

 14                THE DEFENDANT:     YES, I DID.

 15                THE CLERK:     DID YOU RECEIVE A COPY OF THE

 16    INFORMATION?

 17                THE DEFENDANT:     YES, I DID.

 18                THE CLERK:     DO YOU UNDERSTAND THE SUBSTANCE OF THE

 19    CHARGES PENDING AGAINST YOU?

 20                THE DEFENDANT:     YES.

 21                THE CLERK:     THANK YOU.

 22                (PAUSE IN PROCEEDINGS.)

 23                THE COURT:     THIS CASE IS ASSIGNED TO JUDGE PHILLIPS.

 24                YOU ARE TO APPEAR BEFORE JUDGE -- I'M SORRY -- YOU

 25    ARE TO CONTACT JUDGE PHILLIPS' COURTROOM DEPUTY CLERK FOR THE
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 13 of 14 Page ID #:761




                                                                           13

   1   SETTING OF DATES FOR ENTRY OF THE PLEA AND FURTHER PROCEEDING.

   2               HER COURTROOM DEPUTY CLERK IS BEATRICE HERRERA, WHO

   3   MAY BE REACHED AT THE FOLLOWING PHONE NUMBER, (213) 894-3480.

   4   THAT'S 894-3480.

   5               JUDGE PHILLIPS IS LOCATED IN COURTROOM 8(A), WHICH IS

   6   ON THE EIGHTH FLOOR OF THE COURTHOUSE AT 350 WEST FIRST STREET

   7   IN LOS ANGELES.

   8               AND THE DEFENDANT IS TO PRESENT HIMSELF TO THE

   9   MARSHAL'S OFFICE FOR PROCESSING TODAY.

 10                ANYTHING FURTHER?

 11                MS. FERNANDEZ:     NO, YOUR HONOR.

 12                AND THANK YOU.

 13                MR. O'BRIEN:     NO, YOUR HONOR.

 14                THE COURT:     THANK YOU, ALL.

 15                (PROCEEDINGS ADJOURNED AT 2:43 P.M.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 2:19-cr-00642-VAP Document 73-2 Filed 02/06/20 Page 14 of 14 Page ID #:762




                                                                           14

   1                           C E R T I F I C A T E

   2

   3
                I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT
   4   FROM THE ELECTRONIC SOUND RECORDING OF THE PROCEEDINGS IN THE
       ABOVE-ENTITLED MATTER.
   5

   6
       /S/ DOROTHY BABYKIN                                2/3/20
   7   ______________________________                     ___________
       FEDERALLY CERTIFIED TRANSCRIBER                    DATED
   8   DOROTHY BABYKIN

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
